Title: From David Humphreys to William Heath, 13 December 1780
From: Humphreys, David
To: Heath, William


                        
                            Sir
                            Head Quarters New Windsor Decr 13. 1780
                        
                        I have the honor to acquaint you, by command of His Excellency, that Captain Welles has received instructions
                            from him, respecting the Guards Boats on the River; which he is directed to communicate to You; and to request you will be
                            pleased to order four or five of the lightest & best Boats at West Point or its dependencies, to be furnished for
                            their service. I have the honor to be With the highest respect Sir Your Most Obedt Hble Servt
                        
                            D. Humphrys A.D.C.
                        
                    